Citation Nr: 1505473	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served from on active duty from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The instant matter was previously before the Board in November 2012, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via a March 2013 supplemental statement of the case (SSOC).  

The Board notes that a review of the Veteran's Virtual VA and VBMS files shows that, by rating action dated in December 2013, the Veteran was denied service connection for hearing loss, tinnitus, a left eye disability, and a left foot disability.  Regarding his hearing loss and tinnitus claims, it was noted that the Veteran had failed to report for his scheduled VA audiology examination.  The RO indicated that the claims would be reconsidered if the Veteran showed good cause for missing the examination and indicated a willingness to report for another examination.  The Veteran's VBMS file shows that he has submitted multiple statements in response to the RO's December 2013 decision, to include an assertion that he failed to report for the examination because he received notice of that examination only one day prior to when the examination was to take place and a request that his examination be rescheduled.  The Veteran also indicated his desire to have his claims reopened and provided the report of a VA audiology consultation.  To date, it is unclear what, if any, action the AOJ has taken in response to the Veteran's submissions, as it does not appear as though he has been rescheduled for a VA audiology examination or that the AOJ has acknowledged the Veteran's requests for additional action.  The matters are therefore referred to the AOJ for appropriate action.



REMAND

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); but see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

As noted in the introduction, the current claim was re-certified to the Board in March 2013.  Since that time, evidence pertinent to determining whether the Veteran has an acquired psychiatric disorder attributable to his military service has been associated with the claims folder, to include his Virtual VA and VBMS files.  Notably, the Board found it necessary to remand the matter in November 2011 because the evidence of record was conflicting as to whether the Veteran indeed suffers from PTSD.  The Board pointed out that while a December 2010 VA examiner had found that the Veteran did not meet the criteria for a diagnosis of PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fourth edition (DSM-IV), the examiner provided no reasoning for such a finding.  The Board also noted that the Veteran was diagnosed as having PTSD by the VA clinician who had evaluated him at the Salisbury, North Carolina, VA Medical Center (VAMC) in 2008, and that the December 2010 examiner did render a diagnosis of an adjustment disorder.  The Board thus remanded the matter for the Veteran to be scheduled for a VA examination to determine whether the Veteran in fact meets the criteria for a diagnosis of PTSD and to obtain an opinion as to the medical probabilities that the Veteran has PTSD or any other current acquired psychiatric disorder that is related to his active military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was afforded a VA examination in January 2013.  A review of the examination report reveals that a number of psychological tests were administered. The examiner concluded, however, that the psychological test results could not be validly interpreted, as the Veteran appeared to over-report his symptoms and the responses to the psychological tests were inconsistent.  The examiner thus stated that in spite of subjective complaints, there was no objective psychological data to support the complaints or diagnosis involving psychological/psychiatric symptoms because the test data were considered invalid and that it could not be determined on the basis of the psychological data, without resort to mere speculation, if the complaints reported by the Veteran were attributable to his military service.  The examiner then went on to discuss the Veteran's alleged in-service stressors, but found that although the Veteran had reported stressors that could support a diagnosis of PTSD, a diagnosis could not be made because the Veteran failed to meet criterion A or C.  The examiner then stated that although the psychological testing data was considered invalid, the invalid test data did not indicate that the responses provided during the interview or that other data within the record are of questionable validity.  The invalid test data did however introduce "sufficient doubt" into the examiner's "professional judgment to prevent making a clinical diagnosis or opinion as to the presence of PTSD or other psychiatric diagnosis or symptoms."

Although the 2013 VA examiner was unable to arrive at a psychiatric diagnosis, VA treatment records dated in 2014, which records are located in the Veteran's VBMS file, contain a diagnosis of major depressive disorder and suggest that the Veteran may in fact suffer from PTSD.  In May 2014, it was noted that the Veteran was exhibiting significant symptoms of depression, and some partial PTSD symptoms.  A diagnosis of major depressive disorder was rendered at that time.  A mental health note dated in June 2014 indicates that a "PTSD diagnosis is suggested," as DSM-IV criterion B, C, and D were met.  The Veteran was seen for psychiatric evaluation in July 2014, the report of which contains diagnoses of major depression and rule out PTSD, stated to have been made in accordance with the DSM 5 criteria.  

In this regard, the Board notes that for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2014).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  The provisions of the interim final rule are not intended to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board.  Id. at 45,094.  In the instant case, however, because the matter must be remanded for issuance of an SSOC due to inclusion in the record of pertinent evidence not previously considered by the AOJ, see 38 C.F.R. § 20.1304 (c), and because there is a question as to whether the Veteran meets the criteria for a diagnosis of PTSD in accordance with the DSM-5 provisions and it does not appear as though any opinion regarding the etiology of his diagnosed depressive disorder has been rendered, the Board finds that on remand, the Veteran should be afforded a new VA examination to fully assess the Veteran's psychiatric picture, applying the criteria most favorable to him, and to determine whether any current or previously diagnosed psychiatric disability is in any way attributable to service.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since October 2014 are associated with the Veteran's claims folder.

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination with a VA or VA-contracted psychiatrist or psychologist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner is requested to review the claims folder, to include all previous examination reports, interview the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD in accordance with either the DSM-IV or the DSM-5 criteria.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

If the examiner determines that psychological testing must be conducted in order to determine whether the Veteran in fact meets the criteria for a diagnosis of PTSD or any other acquired psychiatric disorder, arrangements should be made for the Veteran to undergo such testing.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  Regardless of whether the examiner diagnoses a psychiatric disorder, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's previously diagnosed adjustment disorder and/or major depressive disorder is related to service.  If the examiner cannot render such an opinion because he/she disagrees with those diagnoses, the examiner should set forth specific reasons for why he/she believes that the evidence did not support those diagnoses at the time that they were made.

All opinions must be set forth in detail and explained in the context of the record.  If the examiner determines that the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must set forth reasons for his/her finding in this regard, which should include a discussion of what specific criteria are lacking.  If the examiner's opinion with respect to diagnosis differs from any other diagnosis, or lack thereof, contained in the record, the examiner should reconcile his or her findings and conclusions with the diagnoses previously recorded and should explain the differences in these diagnoses.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a de novo basis in light of the additional evidence associated with the claims folder since the issuance of the last SSOC in 2013.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his representative should be afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

